DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (9526195).
Su (Fig. 3) discloses a copper composite with an outer surface, the copper composite comprising a first composite layer (1/2) comprising a first copper layer (col. 9, last line, copper layer 1) that forms the outer surface and a first graphene layer (col. 10, lines 21-22, carbon nanotube layer 2) and a second composite layer (8/4/3) having a thickness of greater than 5 microns (col. 11, line 18, layer 8 in the second composite layer itself having a thickness greater than 5 microns), said first composite layer and said second composite layer having an interface between said first composite layer and said second composite layer, wherein said interface is sufficiently close to said outer surface (re claims 1 and 6).  It is noted that since the copper composite of Su comprises structure and material as claimed, it is an ultraconductive copper composite and its RF conductivity is enhanced (re claim 1) and is a sensor with enhanced conductivity (re claim 6) and having a frequency of about 0.5 MHz to about 60 GHz (re claim 7).
 	Su also discloses that said second composite layer comprises a second copper layer (col. 10, lines 54, copper layer 4) and a second graphene layer (col. 10, line 39, carbon nanotube layer 3), wherein the interface further includes the second graphene layer (re claim 15).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Adams (2018/0102197).
Su discloses the invention substantially as claimed including the second composite layer comprising a second copper layer (col. 10, lines 54, copper layer 4) and a second graphene layer (col. 10, line 39, carbon nanotube layer 3), wherein the interface further includes the second graphene layer (re claim 3) and the first copper layer being less than 2 microns thick (re claim 4).  
 	Su does not disclose the second copper having a thickness of greater than 5 microns (re claim 3) and the first copper having a thickness of greater than 5 microns (re claim 18).
 	Adams discloses a composite layer comprising a copper layer and a graphene layer, wherein the copper layer has thickness of greater than 5 microns ([0056], 30-µm thick copper layer 12).  It would have been obvious that depending on the specific use of the resulting copper composite, one skilled in the art would modify the first and second copper layers of Su to each have a thickness of greater than 5 microns as taught by Adams.

11.	Claim 1, 6, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Martens (2013/0248229) in view of Su.
 	Martens discloses a copper composite with an outer surface, the copper composite comprising a first composite layer comprising a first graphene layer (112, [0020], the graphene layer without the surface layer 114 in some 
 	Martens does not disclose the first composite layer comprising a first copper layer, provided on the graphene layer, forming the outer surface; and the second composite layer having a thickness of greater than 5 microns (re claim 1).
 	Su discloses an ultraconductive copper composite comprising a first composite layer which includes a first copper layer (1), provided on a graphene layer, forming an outer surface; and a second composite layer having a thickness of greater than 5 microns.  
 	It would have been obvious to one skilled in the art to apply the teaching of Su in the copper composite of Martens by including a first copper layer (on top of the graphene layer 112) to increase the conductivity in the copper composite.  
 	It is noted that the first copper layer in the modified copper composite of Martens forms the outer surface.  Since the modified copper composite of Martens comprises structure and material as claimed, it is an ultraconductive copper composite; its RF conductivity is enhanced (re claim 1); it is a sensor with enhanced conductivity (re claim 6) and having a frequency of about 0.5 MHz to about 60 GHz (re claim 7).

 	Re claims 16 and 17, modified copper composite of Martens discloses a layer of metallic material (114) being placed on the copper outer surface layer (of Su) as a protective layer (see Martens, [0020]).

12.	Claims 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martens in view of Su as applied to claim 1 above, and further in view of Adams (2018/0102197).
 	Re claims 3 and 18, Martens, as modified, discloses the invention substantially as claimed except for the first and second copper layers, each having a thickness of greater than 5 microns.  Adams discloses a composite comprising a 
 	Re claim 4, Su discloses a copper composite comprising a first copper layer (1) having a thickness of less than 2 microns.  It would have been obvious to one skilled in the art to provide the first copper layer in the modified copper composite of Martens with a thickness of less than 2 microns as taught by Su to meet the specific use of the resulting copper composite.  It is noted that since the modified copper composite of Martens comprises structure and material as claimed, it can be used in a 1 GHz application.
 	Re claim 5, the first copper layer in the modified copper composite of Martens is formed from a copper foil.  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	
Response to Arguments
13.	Applicant’s arguments with respect to claims 1, 3 and 18 have been considered but are moot in view of new ground of rejections.
 	Applicant states that basis for the newly cited limitations in claims 1, 3 and 18 can be found in paragraph [0038].  Examiner would disagree because paragraph [0038] of the specification, as originally filed, does not provide supports for said new limitations cited in claims 1, 3, and 18.  Only thickness mentioned in paragraph [0038] is "[T]ypically, copper foil below 5 microns."
 	Applicant argues that Su only discloses a "carbon nano-tube" material could be used, and this is not the same as a graphene layer.  Examiner would disagree.  Component 2 of Su is a layer, and it is made carbon nano-tube (col. 10, lines 21-22).  It is known in the art that a carbon nano-tube can be formed by rolling a sheet of graphene into a cylinder, see https://www.graphene-info.com/carbon-nanotubes#:~:text=A%20carbon%20nanotube%20can%20be,which%20can%20often%20be%20similar.  Therefore, layer 2 of Su is a graphene layer.
 
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHAU N NGUYEN/Primary Examiner, Art Unit 2847